                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-281-KDB-DCK

 ANTHONY SUBER,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 BIOMET, INC.; BIOMET ORTHOPEDICS,                    )
 LLC; and BIOMET U.S.                                 )
 RECONSTRUCTION, LLC,                                 )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice Of Matthew Thomas Albaugh” (Document No. 7) filed by Paul J. Peralta, concerning

Matthew Thomas Albaugh on August 23, 2019. Matthew Thomas Albaugh seeks to appear as

counsel pro hac vice for Defendants Biomet, Inc., Biomet Orthopedics, LLC, and Biomet

Reconstruction, LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice Of Matthew Thomas Albaugh” (Document No. 7) is GRANTED

Matthew Thomas Albaugh is hereby admitted pro hac vice to represent Defendants Biomet, Inc.,

Biomet Orthopedics, LLC, and Biomet Reconstruction, LLC.

         SO ORDERED.
                                           Signed: August 23, 2019
